NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0430n.06

                                           No. 10-5567                                     FILED
                          UNITED STATES COURT OF APPEALS                               Jun 28, 2011
                               FOR THE SIXTH CIRCUIT                            LEONARD GREEN, Clerk

CHRIS NEAL; HEATHER HARRIS,
for themselves and as next of kin and
father and mother of Lexus Neal;
LEXUS NEAL,
                                                      ON APPEAL FROM THE
       Plaintiffs-Appellees,                          UNITED STATES DISTRICT
                                                      COURT FOR THE MIDDLE
v.                                                    DISTRICT OF TENNEESSEE

W.B. MELTON, Individually;
KELLY HULL, Individually,

      Defendants-Appellants.
___________________________________/

BEFORE: SUHRHEINRICH, MOORE and COOK; Circuit Judges.

       SUHRHEINRICH, Circuit Judge. Plaintiffs-Appellees, Heather Harris (“Harris”), Chris

Neal (“Neal”), and Lexus Neal (“Lexus”), brought this § 1983 claim against Defendants-Appellants,

W.B. Melton (“Melton”) and Kelly Hull (“Hull”), in their individual capacities, alleging Fourth

Amendment violations of excessive force, unreasonable seizure, and unreasonable search, allegedly

sustained during a traffic stop. The district court denied Defendants’ request for qualified immunity

and they seek reversal of that decision. Because the force used was not objectively unreasonable and

the officers had reasonable suspicion to search the vehicle, we REVERSE.
                                        I. BACKGROUND

       On April 25, 2008, in Overton County, Tennessee, Deputy Sheriff Kelly Hull1 and Sherriff

W.B. Melton were riding together on patrol. Chief Deputy Frank Dial received a call reporting a

person selling drugs from a blue car near Rickman, Tennessee, and relayed the report to Hull.

       At approximately 8:45 p.m., Hull and Melton, patrolling near Rickman, spotted “a blue

Cadillac that matched the description of the vehicle for which [they] had been on the lookout.” Hull

radioed the license plate number to a dispatcher for a check against the National Crime Information

Center (“NCIC”) database. The check indicated that the license plate was registered to a brown,

Buick Riviera in Hamilton County, Tennessee, and that the license plate was expired. Hull activated

his emergency lights to conduct an investigatory stop.

       Activating the emergency lights also activated the video camera mounted to the patrol car.

As a result, the rest of the stop is recorded on video.

       After activating his lights, Hull saw an object thrown out of the driver’s side window.

Melton “heard something hit the windshield of the patrol car, as if the occupants of the vehicle had

thrown something out.” These events are not visible on video.

       In response to Hull’s lights, Harris, the driver of the blue Cadillac, turned into a driveway and

stopped. Neal occupied the front passenger seat. Lexus, Harris and Neal’s minor daughter, occupied

the rear seat, where she was restrained in a child safety seat.

       Hull approached the driver’s side of the vehicle and Melton approached the passenger side.

Hull requested Harris’s license, registration, and proof of insurance and informed her why he had

pulled her over. Hull then ran a check of the vehicle’s registration; the registration matched the


       1
           Hull is no longer with the Sheriff’s Department; he retired in November 2008.

                                                  2
Cadillac and Harris’s license was valid. Hull informed Harris that she should contact the County

Clerk to resolve the database problem with her license plate. This process took approximately seven

and half to eight minutes.

       Hull then retrieved his police dog, Solomon, from his vehicle in order to conduct a “sweep”

around the Cadillac to detect the presence of drugs. Walking Solomon around the Cadillac, Hull

claims that Solomon twice “alerted” positively at the driver side door by sitting on his hind legs (in

the video, Solomon, is visible during only one positive indication). In response, Hull asked Harris

about the presence of drugs, to which she replied that she was unaware of any drugs in the vehicle.

Hull requested Harris and Neal to exit the vehicle so that he and Melton could perform a search.

Hull then returned Solomon to the police vehicle.

       About thirty seconds later, Melton opened the passenger car door so that Neal could exit.

Almost simultaneously, Solomon, who was not thoroughly secured in the police vehicle, trotted

toward the Cadillac and entered the now-open front passenger car door. Melton initially reached for

Solomon, however Neal was trying to exit the vehicle at the same time (Neal and Solomon were both

crossing the door’s threshold simultaneously), and Melton backed away so as to allow Neal to exit.

Solomon fully entered the vehicle, and in the video he is visible in the back passenger seat where

Lexus was sitting. Neal, still standing by the passenger door, protested the proximity of Solomon

to Lexus. Hull circled the car to remove Solomon and approached the passenger door where Neal

stood. As Hull approached the door, Melton seized Neal’s left arm and escorted him away from the

Cadillac back toward the police vehicle. The video indicates that as Melton grabbed Neal’s arm, he

may also have pulled a portion of Neal’s t-shirt.




                                                    3
        Hull successfully removed Solomon from the Cadillac. In total, Solomon was in the vehicle

approximately fourteen seconds. Plaintiffs maintain that during this time Solomon “attacked” Lexus,

resulting in a scratch to her.2

        Neal alleges that Melton “slammed” him against the police vehicle. Although the angle of

the video lens captures only the hood of the police vehicle, it is clear from the reflection in the hood

and the elapsed time that Neal is not thrown against the vehicle. His hands remained visible until

Melton points to the hood. Neal’s hands then disappeared for approximately three seconds and

reappeared with the contents of his pockets. Melton proceeded to inspect these items.3 Melton

appears to be standing at Neal’s side.

        Harris, meanwhile, retrieved Lexus from the back seat of the Cadillac. The vehicle was

searched for approximately nine minutes. The search of the Cadillac produced no drugs and

Plaintiffs were permitted to reenter their vehicle and depart. The total duration of the stop was

approximately twenty-two minutes.

        On July 17, 2008, Plaintiffs brought this § 1983 action in federal court asserting four claims:

(1) unreasonable seizure when they were detained after Hull finished checking Harris’s registration;

(2) unreasonable search of the Cadillac based “on the pretext of a ‘hit’ by the dog”; (3) excessive

force when Melton threw Neal against the vehicle; (4) excessive force when Solomon attacked



        2
         No further details about the scratch exist in the record. While Lexus is visible in the video
being held by her mother less than a minute after Solomon is removed from the car, no scratch is
visible and the video does not show Lexus receiving any medical attention from her mother or the
officers. The extent of the injury is not relevant, however, as this court has declined to adopt a de
minimis injury requirement for excessive force claims under the Fourth Amendment. See Morrison
v. Bd. of Trustees of Green Twp., 583 F.3d 394, 406-408 (6th Cir. 2009).
        3
            Plaintiffs do not claim that Neal’s person was unreasonably searched.

                                                   4
Lexus. The district court denied Defendants’ motion for summary judgment based on qualified

immunity on all claims.

       This appeal followed.

                                          II. ANALYSIS

                             A. Standard Of Review & Jurisdiction

       Defendants file this interlocutory appeal pursuant to 28 U.S.C. § 1291. An appellate court

may hear an interlocutory appeal “for denials of summary judgment motions based on qualified

immunity to the extent that the appeal raises issues of law.” Grawey v. Drury, 567 F.3d 302, 310

(6th Cir. 2009) (citations omitted).

       We review de novo whether the facts, viewed in the light most favorable to Plaintiffs, present

any constitutional violations and if a violation exists, whether it involved a constitutional right

clearly established at the time of the stop. Id.

                                              B. Merits

       Stating a claim under 42 U.S.C. § 1983 requires a plaintiff to establish “the deprivation of

a right secured by the Constitution or laws of the United States” that was “caused by a person acting

under color of state law.” Marvin v. City of Taylor, 509 F.3d 234, 243 (6th Cir. 2007) (internal

citations and quotation marks omitted). Qualified immunity may shield an officer from suit “‘when

she makes a decision that, even if constitutionally deficient, reasonably misapprehends the law

governing the circumstances she confronted.’” Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 198

(2004)).

       To determine whether Defendants are entitled to qualified immunity, we conduct a two-part

inquiry. First, we ask whether Defendants’ conduct violated a constitutional right. Saucier v. Katz,


                                                   5
533 U.S. 194, 201 (2001).4 If there is no constitutional violation, Plaintiffs’ § 1983 claims fail as

a matter of law and Defendants are therefore entitled to summary judgment and do not need qualified

immunity. Marvin, 509 F.3d at 244 (citing Scott v. Harris, 550 U.S. 372, 386 (2007)). If, though,

a constitutional violation exists, the court then asks whether that right was clearly established in light

of the specific circumstances of the case. Saucier, 533 U.S. at 201. When the law is not sufficiently

clear such that a reasonable officer would be on notice that his conduct is clearly unlawful, qualified

immunity is appropriate. Id. at 202.5

        1. Excessive Force Claims

        Plaintiffs assert excessive force claims on behalf of Neal and on behalf of Lexus. The

Supreme Court has made clear that when law enforcement stops a vehicle, passengers in that vehicle

are seized within the meaning of the Fourth Amendment and, thus, may challenge the

constitutionality of the stop. Brendlin v. California, 551 U.S. 249, 251 (2007); see also United

States v. Campbell, 549 F.3d 364,371 (6th Cir. 2008) (acknowledging Brendlin). Thus, although

Harris was the driver of the blue Cadillac, both Neal and Lexus have standing to assert these claims.

See Brendlin, 551 U.S. at 259.




        4
        While Saucier held that the sequence of this analysis, as it is portrayed here, was mandatory,
the Court has since stated that conducting the analysis in this order, while beneficial, is not required.
Pearson v. Callahan, 555 U.S. 223 (2009).
        5
        A third step considering whether a “plaintiff has offered sufficient evidence to indicate that
what the official allegedly did was objectively unreasonable in light of the clearly established
constitutional right” is used by some courts, but is redundant when the analysis considers whether
the conduct was objectively unreasonable. Grawey v. Drury, 567 F.3d 302, 309 (6th Cir. 2009).

                                                    6
                a. Excessive Force Against Neal

        Plaintiffs contend that Defendants used excessive force when Melton “threw [Neal] up

against his car after he protested the dog jumping on his small child.” On appeal, Hull and Melton

argue that they should have been granted qualified immunity on this claim because the video

establishes that Melton did not throw Neal against either vehicle during the stop. The district court

did not explicitly address this claim.

        “Fourth Amendment jurisprudence has long recognized that the right to make an arrest or

investigatory stop necessarily carries with it the right to use some degree of physical coercion or

threat thereof to effect it.” Graham v. Connor, 490 U.S. 386, 396 (1989) (citing Terry v. Ohio. 392
U.S. 1, 22-27 (1968)). The determination of whether the force used is reasonable under the Fourth

Amendment “requires a careful balancing of the nature and quality of the intrusion on the

individual’s Fourth Amendment interests against the countervailing governmental interests at stake.

Id. (citations and internal quotation marks omitted). In balancing these interests, the court should

pay attention to the facts and circumstances of the particular case, including the following factors:

(1) “the severity of the crime at issue,” (2) “whether the suspect poses an immediate threat to the

safety of the officers or others,” and (3) “whether he is actively resisting arrest or attempting to evade

arrest by flight.” Id.

        The force used by Melton was reasonable. The video confirms that Melton took Neal’s arm

and escorted him away from the Cadillac as Hull approached to retrieve Solomon. Under the

Graham factors this act was certainly not unreasonable: although Neal in no way resisted

Defendants’ directives or even Melton’s use of force, it was not unreasonable for Melton to reduce

any threat of harm by using a minimal amount of force to ensure that Neal did not impede Hull’s


                                                    7
effort to remove Solomon from the vehicle. Escorting Neal back to the hood of the police cruiser

was similarly reasonable. The video does not show Melton using any other force against Neal and

certainly does not indicate that Melton threw him against a car. Although Neal continues to assert

that he was “grabbed” and “[dragged] over” to the police vehicle “where he slammed up against it,”

the video record indicates that this is not the case. See Scott, 550 U.S. at 380-81 (holding that a court

should rely on the video record when the plaintiff’s version of the facts blatantly contradicted it).

Absent any other assertions of force against Neal, Plaintiffs have failed to allege a constitutional

violation. As a result, we dismiss this excessive force claim because it fails as a matter of law to

state a constitutional violation and need not decide whether Defendants’ actions merit qualified

immunity. See Marvin, 509 F.3d at 244.

        Moreover, it appears that Plaintiffs abandoned this claim during earlier proceedings.

Plaintiffs’ response to Defendants’ concise statement of material facts admits that Melton did not

throw Neal against the car or otherwise use any force against him. See R.E. 12, Concise Statement

of Material Facts of Defendants, ¶17 (“As evidenced by the patrol car video from the stop,

Defendant Melton did not throw him against his car of the patrol car or otherwise use any force

against him.”); R.E. 24, Response to Defendants’ Statement of Facts, ¶17 (“Admitted.”). Although

both parties address this issue in their briefs, Plaintiffs have already conceded that Melton did not

use excessive force against Neal.

                b. Excessive Force Against Lexus

        Plaintiffs allege that Solomon attacked Lexus. The district court acknowledged a distinct

claim, but did not separately analyze whether qualified immunity was warranted. On appeal,




                                                   8
Defendants argue that Solomon’s entry into the car did not constitute excessive force, and even if

it did, it was unintentional and accidental.

        As discussed previously, under Saucier, Defendants’ conduct must amount to a constitutional

violation. Part of this showing is demonstrating that “the defendant acted knowingly or intentionally

to violate his or her constitutional rights, such that mere negligence or recklessness is insufficient.”

Ahlers v. Schebil, 188 F.3d 365, 373 (6th Cir. 1999) (citing Harlow v. Fitzgerald, 457 U.S. 800, 815

(1982)). The Supreme Court has been explicit about this requirement in the Fourth Amendment

context, instructing that a “[v]iolation of the Fourth Amendment requires an intentional acquisition

of physical control.” Brower v. County of Inyo, 489 U.S. 593, 596 (1989).

        As Plaintiffs themselves explain, Solomon, “unrestrained and unattended,” “exited

Defendants’ car and entered Plaintiffs’ automobile without protest from either Defendant.”

Negligence may be evident from Hull’s failure to adequately secure Solomon and from Melton’s

failure to effectively grab Solomon as he entered the vehicle, but this is not the type of intentional

or knowing contact required for a § 1983 claim. As a result, Plaintiffs have failed to state a § 1983

claim for excessive force and we dismiss this issue. See generally Ahlers, 188 F.3d at 374

(determining that plaintiffs’ inability to “demonstrate knowing or intentional behavior” by the

defendants “designed to violate [plaintiff’s] constitutional rights” failed to state a constitutional

claim that would preclude qualified immunity).

        Our decision in Dunigan v. Noble, 390 F.3d 486 (6th Cir. 2004), supports this conclusion.

In Dunigan, an officer brought a police dog into a home with the intention of seizing a suspect. A

woman stumbled into the dog’s defensive perimeter and the dog bit her. This court rejected her

§1983 claim on the grounds that she had failed to allege a seizure cognizable under the Fourth


                                                   9
Amendment because the officer had not acted with intent. Id. at 493. Similarly, Hull and Melton

did not “‘through means intentionally applied’” use Solomon to seize Lexus or exert force upon her,

even though their negligence allowed the dog to come into contact with her. See id. at 492 (quoting

Brower, 489 U.S. at 597, for the proposition that the Fourth Amendment is only implicated when

the government intentionally restricts freedom of movement); see also Matheny v. Boatright, 970

F.Supp 1039, 1046 (S.D. Ga. 1997) (holding that the mere presence of a police dog did not amount

to a misuse of force); Thomas v. Ivezaji, No. 96-1775,1997 WL 720448 (6th Cir. 1997)

(unpublished) (dismissing a § 1983 excessive force claim against an officer who had opened a door

and unintentionally injured an individual standing behind it); cf. Hansen v. City of St. Paul, No. 06-

1286, 2007 WL 4224052, at *3 (D. Minn. 2007) (unpublished) (holding that the accidental biting

of a third party was not actionable under § 1983, even though in that case the officer had

intentionally released the dog, because the dispositive inquiry under the Fourth Amendment was not

whether the officer intended to release the police dog, but whether he intended to seize the injured

party).

          2. Unreasonable Seizure

          Plaintiffs allege that Defendants violated their Fourth Amendment rights by detaining them

after the vehicle’s registration was confirmed. The district court determined that Defendants failed

to “articulate any specific concrete facts” that would support the continued detention after the

registration checked out and denied summary judgment. Defendants argue that they had reasonable

suspicion to detain the vehicle for a canine sweep, so no Fourth Amendment violation occurred.

          So long as an officer has probable cause to believe that a traffic violation occurred, the

“resultant stop is not unlawful and does not violate the Fourth Amendment.” United States v. Davis,


                                                  10
430 F.3d 345, 352 (6th Cir. 2005). It is undisputed here that Defendants had probable cause to stop

Plaintiffs. The question is whether they had reasonable suspicion for the continued detention.

       Although the Supreme Court has held that a dog sniff, standing alone, does not violate the

Fourth Amendment, United States v. Place, 462 U.S. 696 (1983), it must occur during a lawful

traffic stop. Illinois v. Caballes, 543 U.S. 405, 409 (2005). Thus, we must determine whether

Defendants had reasonable suspicion to further detain Plaintiffs in order to conduct a dog sniff

because Solomon’s sweep occurred after the completion of the traffic stop.

       Terry applies to continued detentions. See Davis, 430 at 354. It allows an officer to continue

to detain an individual briefly “for investigative purposes if the officer has a reasonable suspicion

. . . that criminal activity has occurred or is about to occur.” Id. We evaluate the constitutionality

of a Terry stop in a two-party inquiry. First, we consider whether a proper basis for the stop exists,

“‘which is judged by examining whether the law enforcement officials were aware of specific and

articulable facts which gave rise to reasonable suspicion.’” Id. at 354 (quoting United States v.

Garza, 10 F.3d 1241, 1245 (6th Cir. 1993)). If, under the totality of the circumstances, the court

finds a proper basis for the continued detention, it then asks “‘whether the degree of intrusion . . .

was reasonably related in scope to the situation at hand, which is judged by examining the

reasonableness of the officials’ conduct given their suspicions and the surrounding circumstances.’”

Id. (quoting Garza, 10 F.3d at 1245). This second question requires the court to consider whether

the continued detention is reasonable, “‘that is, (1) was it sufficiently limited in time, and (2) were

the investigative means used the least intrusive means reasonably available.’” Id. (quoting Bennett

v. City of Eastpointe, 410 F.3d 810, 825-26 (6th Cir. 2005)).




                                                  11
       Reasonable suspicion is something more than a “mere hunch.” United States v. Campbell,

549 F.3d 364, 371 (6th Cir. 2008). It exists when an officer has a “particularized and objective basis

for suspecting the person of criminal activity based on specific and articulable facts . . . .” Id.

(internal citations and quotation marks omitted).

       Defendants maintain that they had reasonable suspicion to justify further detention of

Plaintiffs. We agree. First, Plaintiffs’ vehicle matched the description of the vehicle reported to be

selling drugs. Hull stated that he and Melton observed a “blue Cadillac that matched the description

of the vehicle for which we had been on the lookout” near the alleged drug selling location.6 We

have found reasonable suspicion where a stopped vehicle matched the “color and style” of a vehicle

reportedly tied to criminal activity in the vicinity. In United States v. Hurst, a burglary victim

reported seeking a “dark-colored Thunderbird” in his driveway shortly before discovering that a

crime had occurred. United States v. Hurst, 228 F.3d 751, 755 (6th Cir. 2000). Shortly thereafter,

a local law enforcement officer saw a vehicle matching this description “not far” from the location

of the burglary. Id. The officer also observed that the front grill of the vehicle was missing and

relayed the identifying information to the next county, which the vehicle was then approaching. Id.

Upon entering the next county, the vehicle was observed by a county sheriff, who pulled it over. Id.


       6
         In a Supplemental Affidavit submitted by Hull, he explains that the report received by police
included the license plate number of the alleged drug vehicle, which was the same number on
Harris’s blue Cadillac plate. In his original affidavit he explains that the vehicles matched, but does
not provide this detail. The district court rejected the Supplemental Affidavit on the ground that it
contained facts known to Defendants at the time of the summary judgment ruling.
        Whether the district court properly rejected the Supplemental Affidavit is outside the scope
of this interlocutory appeal. The exact match of the license plates between the vehicle allegedly
selling drugs and Harris’s vehicle certainly strengthens a finding of reasonable suspicion. But even
ignoring this detail, there is still support for reasonable suspicion in the original affidavit which
averred that [the vehicle was in the same vicinity] and that it was a “blue Cadillac that matched the
description” of the reported car.

                                                  12
Although the vehicle was actually a dark-blue Mercury Cougar, this court concluded that because

a vehicle “roughly matching the appearance . . . in color and style was reportedly seen” at the scene

of the burglary and then observed departing the vicinity of the burglary (where the officer noted the

missing front grill), the sheriff had reasonable suspicion to stop a vehicle matching this description.

Id. at 757. While the vehicle in Hurst was spotted shortly after the alleged criminal activity, and here

the record does not reflect exactly how long between the report and the stop, Hurst supports a finding

of reasonable suspicion because Harris’s vehicle matched the description of the vehicle allegedly

dealing drugs and was located in the same vicinity as the alleged criminal activity. See generally

Campbell, 549 F.3d at 371 (finding reasonable suspicion when officers had a “particularized and

objective basis for suspecting the particular person of criminal activity”).

       Additionally, and most importantly, Hull and Melton both averred that they sensed, by sight

and sound respectively, that items were thrown from the Cadillac following activation of the police

lights. This fact, which Plaintiffs do not deny, establishes the necessary reasonable suspicion. See

United States v. Moore, 130 F. App’x 728, 734 (6th Cir. 2005) (disposing of marijuana blunt when

confronted by police supported finding of reasonable suspicion); United States v. Connally, Nos. 91-

6401/6440/6441, 1993 WL 8151, at *2 (6th Cir. 1993) (unpublished decision) (finding reasonable

suspicion when, in a known drug trafficking area, officers observed a pedestrian throw something

into a van, at which point the pedestrian walked away from police and the van pulled away); United

States v. Prior, 941 F.2d 427 (6th Cir. 1991) (finding reasonable suspicion when an officer observed

a man throwing material onto a roof during a drug sweep of a housing unit); see also United States

v. Potter, 218 F. App’x 809, 814 (6th Cir. 2007) (finding probable cause when an officer spotted a

vehicle that was the subject of a “be-on-the-lookout” broadcast, observed the occupant of the vehicle


                                                  13
throw something out the window, and found the suspect reluctant to yield to the officer); cf. United

States v. Patterson, 340 F.3d 368 (6th Cir. 2003) (rejecting reasonable suspicion when officers, who

were approaching a group, saw a member of the group throw something into nearby bushes, because

the individual who disposed of the item was not the defendant). Plaintiffs complain that the disposed

items are not visible in the video. But because Plaintiffs never deny that they threw any objects,

there is no disputed fact here. Plaintiffs’ reliance on Scott v. Harris is misplaced. Scott held that

“[w]hen opposing parties tell two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it,” then a court may rely on a police video of the

event as it considers qualified immunity. Scott, 550 U.S. at 380-81. As noted, Plaintiffs never

directly disputed Defendants’ account.

       In sum, considering that the vehicle description matched that of the alleged drug vehicle, that

Defendants found the vehicle near the location of the alleged drug dealing, and that Defendants

sensed objects were thrown from the windows once Defendants indicated their intention to stop

Plaintiffs, we find that Defendants had reasonable suspicion that Plaintiffs were involved in drug

activity sufficient to justify their continued detention. See Davis, 430 F.3d at 345-55 (finding police

had reasonable suspicion to continue to detain the defendant after the completion of a traffic stop

based on articulable facts that the defendant’s vehicle contained narcotics).

       We next consider whether the detention was sufficiently limited in time and limited to the

least intrusive means reasonably available. See Davis, 430 F.3d at 354. Hull had Solomon on the

scene and, thus, was able to limit the additional time necessary to complete the sweep. In total it

took him a little under a minute to retrieve Solomon from the vehicle and about another minute to

complete the sweep. Further, using a drug-dog to walk around the perimeter of a vehicle is a


                                                  14
“minimally intrusive means of investigating whether the officers’ suspicions that [the] vehicle

contained narcotics were valid.” Davis, 430 F.3d at 355. As a result, the detention was permissible

under Terry and did not amount to a violation of the Fourth Amendment.

       Plaintiffs fail to establish a constitutional violation and, thus, we need not address whether

Defendants are in need of qualified immunity. Marvin, 509 F.3d at 244.

       3. Unreasonable Search

       Plaintiffs contend that Defendants violated Harris’s Fourth Amendment rights when they

“searched her automobile on the pretext of a ‘hit’ by the dog” because “such search was without

probable cause.” The district court focused on the lack of justification for anything past the initial

traffic stop and denied Defendants summary judgment on this claim. Defendants assert that they are

entitled to qualified immunity because Solomon’s positive alert provided probable cause to search

Harris’s vehicle.

       “A positive indication by a properly trained dog is sufficient to establish probable cause for

the presence of a controlled substance.” United States v. Diaz, 25 F.3d 392, 393-94 (6th Cir. 1994).

Once probable cause is established a vehicle search is permissible without a warrant under the

automobile exception. United States v. Smith, 510 F.3d 641, 647 (6th Cir. 2007) (citing United

States v. Lumpkin, 159 F.3d 983, 986 (6th Cir. 1998)).

       Because Defendants possessed reasonable suspicion sufficient to detain Plaintiffs after the

registration issue was resolved, permitting Solomon to conduct a sniff test of the vehicle did not

occur outside of the time constitutionally permitted for the stop.7 The sniff test resulted in at least


       7
        The district court considered sua sponte whether Solomon was a properly trained police
dog. On appeal, Defendants list Solomon’s numerous qualifications. Because Plaintiffs do not
challenge the qualifications, we decline to address the matter. See Fed. R. App. P. 28(b) (requiring

                                                  15
one positive alert on the driver side of the Cadillac.8 This alert established probable cause to search

the Cadillac.

        Again, Plaintiffs have failed to present a constitutional violation, and we dismiss their claim

without reaching the question of qualified immunity. Marvin, 509 F.3d at 244.

                                        III. CONCLUSION

        For the foregoing reasons, we REVERSE the district court’s denial of qualified immunity

and REMAND for entry of judgment in favor of Defendants.




appellees’ brief to contain their contentions and supporting reasoning).
       8
         The alert is visible in the video, despite Plaintiffs’ assertion to the contrary. To the extent
that their account contradicts the events portrayed on the video, the video serves as an accurate
record upon which this court may rely. Scott, 550 U.S. at 380-81.

                                                  16
         KAREN NELSON MOORE, Circuit Judge, concurring in part and dissenting in part.

I join Part II.B.1 of the majority opinion, concluding that summary judgment should be granted to

the officers on the Plaintiffs’ excessive-force claims. I dissent from Parts II.B.2 and II.B.3 of the

majority’s opinion because I believe that the facts viewed in the light most favorable to the Plaintiffs

demonstrate that genuine issues of material fact remain regarding the reasonableness of the seizure

and search. See Ctr. for Bio-Ethical Reform, Inc., v. City of Springboro, 477 F.3d 807, 825 (6th Cir.

2007).

         Taking the facts in the light most favorable to the Plaintiffs, I believe that the officers lacked

reasonable suspicion to detain the Plaintiffs after completion of the vehicle-registration check in

order to conduct a canine sweep. In their response to the officers’ statement of material facts, the

Plaintiffs disputed the officers’ assertion that something had been thrown from the Plaintiffs’

vehicle. On the materials properly before us, therefore, the only undisputed “specific and articulable

fact” that supported the continued detention was the officers’ observation that the Plaintiffs’ vehicle

was blue. The officers cannot show reasonable suspicion based only on the matching color of the

vehicle. The stop in United States v. Hurst, 228 F.3d 751, 757 (6th Cir. 2000), in contrast, was

supported by numerous specific details.

         Even if the officers had possessed reasonable suspicion for the continued detention, I do not

believe that the officers are entitled to summary judgment on the claim that they conducted an

unreasonable search. Probable cause for the vehicle search turned on whether the dog indicated the

presence of a controlled substance in the Plaintiffs’ car. It is not obvious from the videotape that the

dog alerted. There is therefore a genuine issue of material fact precluding summary judgment. For

these reasons, I respectfully dissent from Parts II.B.2 and II.B.3 of the majority’s opinion.


                                                    17